 
Exhibit 10.15
 
RESTATED EXECUTIVE OFFICER SEVERANCE AGREEMENT
 
THIS RESTATED EXECUTIVE OFFICER SEVERANCE AGREEMENT (the “Agreement”) is
effective as of April 1, 2002 (“Effective Date”), and is by and between BARRY
HOBERMAN (the “Executive”), an individual currently residing at 10290 Palo
Vista, Cupertino, CA 95014-2713 and INSILICON CORPORATION, a Delaware
corporation (the “Company”), with its principal place of business at 411 East
Plumeria Drive, San Jose, CA 95134.
 
RECITALS
 
A.    The Company desires to employ Executive and Executive desires to provide
employment services to the Company, on all the terms and conditions set forth
herein.
 
B.    The Board of Directors of the Company believes it to be in the best
interest of the Company and its stockholders to provide the Executive with
certain severance benefits should Executive’s employment with the Company
terminate under certain circumstances, and the parties wish to provide Executive
with financial security and with sufficient incentive and encouragement for
Executive to remain with the Company.
 
C.    Certain capitalized terms used in the Agreement are defined in Section 10
below.
 
D.     Upon the execution of the Agreement by the Company and the Executive, all
provisions of, rights granted, covenants made in any previous oral or written
agreement of the parties with respect to the subject matter hereof, including
but not limited to the Executive Officer Severance Agreement effective as of
November 30, 1999, are hereby waived, released, superseded and restated in their
entirety herein and have no further force and effect.
 
AGREEMENT
 
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, the parties agree as
follows:
 
1.    DUTIES AND SCOPE OF EMPLOYMENT.    Executive has been hired as Chief
Executive Officer of Company. Executive shall have such duties with the Company,
its subsidiaries or affiliates, as the Company shall determine. The Executive
shall comply with and be bound by the Company’s operating policies, by-laws,
procedures and practices from time to time in effect during his employment.
Executive shall devote his full time, skill and attention to his duties and
responsibilities, and shall perform them faithfully, diligently and competently,
and the Executive will use his best efforts to further the business of the
Company and its affiliated entities. In connection with his employment under
this agreement, Executive shall be based at the Company’s principal place of
business which is currently located in San Jose, California, but Executive
understands and agrees that he may be required to perform services anywhere in
the world, and will perform his employment at such location or locations as may
be determined by the Board of Directors of the Company.
 
2.    BASE COMPENSATION.    As of the Effective Date of this Agreement,
Executive’s annual base salary will be $250,000.00 (“Base Compensation”). The
Company will pay the Base



1.



--------------------------------------------------------------------------------

Compensation in accordance with normal Company payroll practices. The Base
Compensation shall be reviewed annually and may be increased from time to time,
in which case the “Base Compensation” will refer to the base salary earned by
Executive at the time in question.
 
3.    EXECUTIVE’S BENEFITS.    The Executive shall be eligible to participate in
the employee benefit plans and Executive compensation programs maintained by the
Company applicable to other Executives of the Company, including (without
limitation) retirement plans, savings or profit-sharing plans, stock option and
employee stock purchase plans, incentive or other bonus plans, life, disability,
health, medical and hospital, accident and other insurance programs, paid
vacations, and similar plans or programs, subject in each case to the terms and
conditions of the plan or program in question and to the sole determination of
the Board of Directors, or any committee administering such plan or program. The
Company agrees that Executive, while being employed by Company, earn vacation at
a rate of 15 days per year provided Executive does not accrue a total of more
than 40 days of vacation. After Executive has accrued 40 days of vacation,
Executive shall no longer be eligible to earn further vacation until he uses
some vacation, at which point Executive can again begin to accrue vacation up to
the 40 day vacation cap. The following additional Executive benefits will be
made available:
 
(a)    Additional Stock Option Grants.    Executive will be entitled to receive
future annual grants of options during the term of this Agreement at the
discretion of the Compensation Committee of the Board of Directors.
 
(b)    Bonus Eligibility And Payment.    The target amount of Executive’s annual
fiscal year bonus will be $125,000.00. Actual bonus payments will be based on
application of the terms of the executive incentive plan in effect at the time
of this Agreement and any bonus plans adopted by the Board of Directors in the
future.
 
4.    OTHER BUSINESS AFFILIATIONS.    In addition to Executive’s obligations
under Section 9, Executive agrees that, without the approval of the Company, he
shall not, while employed by the Company, devote any time to any business
affiliation which would interfere with or derogate from his obligations under
this Agreement with respect of the Company and any of its subsidiaries, parents
or affiliates.
 
5.    EXPENSES.    The Company shall reimburse Executive for all reasonable
business expenses incurred in the performance of his duties hereunder on behalf
of the Company, upon submission of expense reports to the extent necessary to
substantiate the Company’s federal income tax deductions for such expenses under
the Internal Revenue Code (as amended) and the Regulations thereunder and
according to such expense report regulations as may be established by the
Company.
 
6.    TERM AND TERMINATION.
 
(a)    Term Of Employment.    Executive’s employment with the Company under this
Agreement shall continue from the Effective Date until terminated by the Board
of Directors in accordance with the terms of this Agreement.



2.



--------------------------------------------------------------------------------

 
(b)    Termination For Cause.    The Board of Directors may terminate this
Agreement and the employment of Executive hereunder, with immediate effect,
including, without limitation, the termination of all compensation and benefits
(except as may be expressly provided in this Agreement), for Cause, as defined
hereunder. However, the Executive shall remain eligible for severance and other
benefits (if any) as may then be available under the Company’s then existing
severance and benefit plans and policies at the time of Executive’s termination.
 
(c)    Termination Not For Cause.    If the Company terminates Executive’s
employment for any reason other than Cause, or Executive’s employment is
terminated by Constructive Termination as defined in this Agreement, the
Executive shall be entitled to receive the severance benefits stated in Section
7(a) and 8 below, as applicable, unless the termination or Constructive
Termination is as a result of death or disability, in which event Executive
shall be entitled to receive the benefits set forth in Section 7(b), if any.
Both Company and Executive agree that Executive’s employment is “at will” and
may be terminated at any time by either party.
 
(d)    Return of Information.    On termination of employment for any reason,
Executive will return to the Company all originals and copies of all or any part
of: lists and sources of customers and suppliers; lists of employees; proposals
to clients or drafts of proposals; business plans and projections; reports; job
notes; specifications; and drawings pertaining to the Company or its customers;
or any and all other things, equipment and written materials obtained by
Executive during the course of employment from the Company or from any client of
the Company, unless Company provides in writing its waiver of the forgoing.
 
7.    SEVERANCE BENEFITS.
 
(a)    Termination Not For Cause.    Except as provided in Section 7(b), if the
Board of Directors terminates Executive’s employment for any reason other than
Cause, or Executive’s employment is terminated by Constructive Termination as
defined in this Agreement, the Executive shall be entitled to receive the
following severance benefits:
 
(1)    Guaranteed Severance Payments.    Subject to Executive entering into a
Release of Claims (in a form substantially similar to the form of release of
claims attached as Exhibit A), Executive shall be entitled to receive severance
payments for twelve (12) months from the date of termination at Executive’s then
current base salary, which may be greater than, but will not be less than the
Base Compensation (the “Guaranteed Severance Payment”). The Guaranteed Severance
Payment will be paid to Executive in accordance with the Company’s standard
payroll practices. Upon termination, Executive will also be entitled to receive
a pro-rated portion of his then current targeted bonus for the fiscal year of
his termination as described in Section 3(b) based on the date that Executive’s
employment is terminated.
 
(2)    Medical Benefits.    The Company, at the Company’s sole expense, shall
provide Executive (and, if applicable, his eligible dependents) with the same
level of health coverage and benefits as in effect for Executive (and, if
applicable, his eligible dependents) on the day immediately preceding the day of
the Executive’s termination of employment (the “Company-Paid Coverage”);
provided, however, that: (i) Executive and each



3.



--------------------------------------------------------------------------------

eligible dependent constitutes a qualified beneficiary, as defined in Section
4980B(g)(1) of the Internal Revenue Code of 1986, as amended (collectively,
“Qualified Beneficiaries”); (ii) each Qualified Beneficiary elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA; and
(iii) if the health coverage is no longer offered by the Company to its current
employees, then the Company shall be under no obligation to continue the
existing coverage for Executive (and, if applicable, his eligible dependents).
Such Company-Paid Coverage shall continue in effect for each Qualified
Beneficiary until the earlier of (i) the Qualified Beneficiary is no longer
eligible to receive continuation coverage under COBRA, or (ii) thirty (30)
months following termination of employment. Except for those obligations in
subsection (2)(ii) above, the Company’s obligations under paragraphs 1 and 2 of
this Section 7(a) shall terminate upon Executive’s breach of his agreements
under Section 9 hereof.
 
(b)    Disability; Death.    If the Company terminates the Executive’s
employment as a result of the Executive’s Disability or if the Executive’s
employment terminates due to the death of the Executive, then the Executive
shall not be entitled to receive severance or other benefits pursuant to this
Agreement, unless the Company has no benefit plan in place to account for death
or disability of employees, in which case Executive will be entitled to receive
the Guaranteed Severance Payment specified in 
Section 7(a)(1). Executive shall remain eligible for those severance and other
benefits (if any) as may then be available under the Company’s then existing
severance and benefits plans and policies at the time of Executive’s termination
or death.
 
8.    STOCK OPTIONS.    All of Executive’s options not otherwise forfeited under
the terms of this Agreement will continue to vest in the event of any of the
following:
 
(a)    Continued Employment.    For so long as Executive remains an employee of
the Company, option vesting shall continue in accordance with the vesting
schedule described in Executive’s option agreements.
 
(b)    Termination for other than Cause or by Constructive Termination:    If
the Board of Directors terminates Executive’s employment for any reason other
than Cause, or Executive’s employment is terminated by Constructive Termination,
the Executive shall be entitled to receive option vesting during the twelve
month Severance Benefits Period in accordance with the vesting schedule
described in Executive’s option agreements. Executive will forfeit options that
have not vested as of the end of the twelve month Severance Benefits Period.
Executive and the Company will negotiate a consulting agreement under which
Executive will provide advisory services to the Company’s executive management
or board of directors during the 12 months after his termination.
 
(c)    Corporate Transaction:    In the event that Executive continues to be
employed by the Company as of the date of the signing of a definitive agreement
to enter into a Corporate Transaction (as defined below), the Executive shall
receive immediate vesting of 50% of Executive’s remaining options that have not
yet vested or otherwise been forfeited under the terms of this Agreement.
Following the date of a Corporate Transaction, for so long as Executive remains
employed by the Company, Executive will continue to vest in any remaining
options that have not vested in accordance with the vesting schedule described
in Executive’s option agreements.



4.



--------------------------------------------------------------------------------

 
(d)    Corporate Transaction and Termination of Executive’s Employment for other
than Cause or by Constructive Termination:    Notwithstanding sections 8(b) or
8(c) of this Agreement, if (i) Executive’s employment is terminated during the
period within one month prior to the date of the signing of a definitive
agreement to enter into a Corporate Transaction up to thirteen months after the
date of the closing of a Corporate Transaction and (ii) Executive’s employment
is terminated for any reason other than Cause, or is by Constructive
Termination, the Executive shall be entitled to receive full acceleration of
Executive’s options that have not yet vested or otherwise been forfeited under
the terms of this Agreement.
 
If there is an inconsistency between this Agreement and the Company’s stock
option plans or a stock option agreement, the terms of this Agreement will
prevail.
 
(e)    Insider Trading.    While Executive receives severance payments,
Executive will no longer be deemed a 
Section 16(b) officer, but agrees to be considered an “insider” and comply with
the Company’s Insider Trading Policy, unless otherwise agreed to in writing by
the Company for matters related to reduction of Executive’s stock holding.
 
9.    COVENANTS NOT TO COMPETE AND NOT TO SOLICIT.
 
(a)    While employed by the Company, Executive agrees that he shall not,
directly or indirectly, engage on his own behalf, or as owner, manager, advisor,
principal, agent, partner, employee consultant, director, officer, stockholder
or other proprietor owning more than a five percent (5%) interest, in any firm,
corporation, partnership or other organization which is in the business of
manufacturing, selling or distributing products in competition with the products
of the Company. In case of any such ownership or participation, Executive shall
furnish a detailed statement thereof to the Board of Directors of the Company,
and, as from time to time requested by said Board, resubmit for approval a
detailed statement thereof, which statement may be approved by said Board as not
constituting such a violation or conflict, and in the event said Board
determines that such violation or conflict exists, Executive shall immediately
divest himself of such ownership or participation (or of representing or
promoting others engaged in any such business). It is intended and agreed that
during the term of this Agreement, Executive will not knowingly perform any act
which may confer any competitive benefit or advantage upon any enterprise
competing with the Company or any successor.
 
(b)    Upon the termination of the Executive’s employment with the Company
within the terms of Section 6 and for a period of eighteen (18) months
thereafter, Executive agrees that he shall not, on his own behalf, or as owner,
manager, advisor, principal, agent, partner, employee consultant, director,
officer, stockholder or other proprietor owning more than a five percent (5%)
interest of any business entity, or otherwise, in any territory in which the
Company is actively engaged in business: (i) open or operate any business which
is in competition with any business of the Company, (ii) act as an employee,
agent, advisor or consultant of any competitor of the Company, (iii) take any
action to or do anything reasonably intended to divert business from the Company
or influence or attempt to influence any existing customers of the Company to
cease doing business with the Company or to alter its business



5.



--------------------------------------------------------------------------------

relationship with the Company, or (iv) take any action or do anything reasonably
intended to influence any suppliers of the Company to cease doing business with
the Company or to alter its business relationship with the Company. Executive
further covenants and agrees that he will not for himself or on behalf of any
other person, partnership, firm, association or corporation in any territory
served by the Company, directly or indirectly solicit or accept business from
any of the Company’s existing customers for the purchase or sale of products or
services of a like kind to those sold or provided the Company. The foregoing
covenant shall not be deemed to prohibit Executive from acquiring an investment
not more than one percent (1%) of the capital stock of a competing business,
whose stock is traded on a national securities exchange or through the automated
quotation system of a registered securities association.
 
(c)    While employed by the Company and upon the termination of the Executive’s
employment with the Company within the terms of Section 6 and for a period of
eighteen (18) months thereafter, Executive agrees that he shall not either
directly solicit, induce, attempt to hire, recruit, encourage, take away, hire
any employee of the Company or cause any employee of the Company to leave his or
her employment either for Executive or for any other entity or person.
 
(d)    Executive represents that he (i) is familiar with the foregoing covenants
not to compete and not to directly solicit, and (ii) is fully aware of his
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of these covenants. Executive
agrees that the provisions of this Section 9 contain restrictions that are not
greater than necessary to protect the interests of the Company. In the event of
the breach or threatened breach by Executive of this Section 9, the Company, in
addition to all other remedies available to it at law or in equity, will be
entitled to seek injunctive relief and/or specific performance to enforce this
Section 9.
 
(e)    Company will respond within 14 days to any written request by Executive
to exclude a particular company or business entity from the scope of this
Section 9. Company will not unreasonably deny such a request. The parties agree
that a passive financial investment by Executive in a third party will not
constitute competition within the scope of this Section 9.
 
10.    DEFINITION OF CERTAIN TERMS.    The following terms referred to in this
Agreement shall have the following meanings for the purposes of this Agreement
only:
 
(a)    Cause.    “Cause” shall mean (i) any act of personal dishonesty taken by
the Executive in connection with his responsibilities as Chief Executive Officer
and intended to result in substantial personal enrichment of the Executive, (ii)
conviction of a felony resulting from any action or failure to act by the
Executive in the performance of Executive’s duties, that is injurious to the
Company, (iii) a willful act by the Executive which constitutes gross misconduct
and which results in material injury to the Company, (iv) continued violations
by the Executive of the his material obligations under this Agreement that are
demonstrably willful and deliberate on the Executive’s part after there has been
delivered to the Executive a written demand for performance from the Company
which describes the basis for the Company’s belief that the Executive has not
substantially performed his duties; and (v) the breach by Executive of the
non-competition provisions of this Agreement, or of the Company’s standard form
of confidentiality and proprietary inventions agreement, which shall be
supplemental hereto and incorporated by reference herein.



6.



--------------------------------------------------------------------------------

 
(b)    Constructive Termination.    “Constructive Termination” shall mean any of
the following: (1) any material reduction in compensation, including bonus,
unless such a reduction is applied, by resolution of the Board of Directors, to
all of the Company’s officers; (2) reduction of Executive’s title; (3) material
reduction in Executive’s responsibilities; (4) a relocation that is more than 75
miles from San Jose, California; and (5) material reduction in the number of
Company employees in the organization for which Executive is responsible (said
reduction not being based on voluntary resignation of Company employees, but
through an internal reorganization, or other shifting of personnel that is not
under the control of Executive).
 
(c)    Corporate Transaction.    “Corporate Transaction shall mean (a) a sale of
substantially all of the assets of the Company; (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation in which shareholders immediately before the merger or
consolidation have, immediately after the merger or consolidation, in excess of
fifty percent (50%) of the surviving corporation’s stock voting power); (c) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company’s common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise (other than a reverse merger in which shareholders
immediately before the merger have, immediately after the merger, in excess of
fifty percent (50%) of the surviving corporation’s stock voting power); (d) any
transaction or series of related transactions in which in excess of fifty
percent (50%) of the Company’s voting power is transferred, other than the sale
by the Company of stock in transactions the primary purpose of which is to raise
capital for the Company’s operations and activities; or (e) any transaction
(other than any direct or indirect acquisition of the Company’s voting
securities by Phoenix Technologies Ltd.) as a result of which any person becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing at least 20%
of the total voting power represented by the Company’s then outstanding voting
securities. For purposes of subparagraph (e), the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act but
shall exclude:
 
(i)    A trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company;
 
(ii)    A corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company; and
 
A transaction shall not constitute a Corporate Transaction if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transactions.
 
(d)    Disability.    “Disability” shall mean that Executive has been unable to
perform his duties under this Agreement as the result of his incapacity due to
physical or mental



7.



--------------------------------------------------------------------------------

illness, and such inability, at least ninety (90) days after its commencement,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate the
Executive’s employment. In the event that the Executive resumes the performance
of substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.
 
11.    NO BREACH OF DUTY.    Executive represents that Executive’s performance
of this Agreement and as an employee of the Company does not and will not breach
any agreement or duty to keep in confidence proprietary information acquired by
Executive in confidence or in trust prior to employment with the Company.
Executive has not and will not enter into any agreement either written or oral
in conflict with this Agreement. Executive is not presently restricted from
being employed by the Company or entering into this Agreement.
 
12.    SUCCESSORS.
 
(a)    Company’s Successors.    Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets which executes and
delivers the assumption agreement described in this Section or which becomes
bound by the terms of this Agreement by operation of law.
 
(b)    Executive’s Successors.    The terms of this Agreement, and all rights of
the Executive hereunder, shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.
 
13.    NOTICE.
 
(a)    General.    Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Vice President and General Counsel.
 
(b)    Notice Of Termination.    Any termination by the Company for Cause
pursuant to Section 6(b) hereof shall be communicated by a notice of termination
to the Executive given in accordance with Section 13(a) of this Agreement. Such
notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable



8.



--------------------------------------------------------------------------------

detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date (which
shall be not more than 15 days after the giving of such notice).
 
14.    ARBITRATION.
 
(a)    The Company and Executive agree that any dispute or controversy arising
out of, relating to, or in connection with this Agreement, the interpretation,
validity, construction, performance, breach, or termination hereof, or any of
the matters herein released, excepting claims under applicable workers’
compensation law and unemployment insurance claims, shall be settled exclusively
by binding arbitration to be held in Santa Clara County, California in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration.
 
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction. This provision confers complete and total jurisdiction for final,
binding arbitration with full and complete relief for any and all covered
disputes, including all contract, tort, and statutory claims, and any other
causes of action unless otherwise prohibited by law. This arbitration provision
will survive after the termination of this Agreement.
 
(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. Executive hereby consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the Parties are participants,
and hereby waives any rights he may have to a jury trial with respect thereto.
 
(c)    EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH
OR TERMINATION THEREOF, OR ANY OF THE MATTERS HEREIN TO BINDING ARBITRATION, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THIS SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS.
 
15.    MISCELLANEOUS PROVISIONS.
 
(a)    Waiver.    No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.



9.



--------------------------------------------------------------------------------

 
(b)    Restatement; Whole Agreement.    This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes and restates in its entirety any and all prior undertakings and
agreements of the Company and Executive with respect to the subject matter
hereof.
 
(c)    Choice Of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
but not the choice of law rules of the State of California.
 
(d)    Severability.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(e)    No Assignment Of Benefits.    The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 15(e) shall be void.
 
(f)    Employment Taxes.    All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(g)    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.



10.



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
INSILICON CORPORATION:
     
BARRY HOBERMAN
By:
 
/s/    Albert E. Sisto

--------------------------------------------------------------------------------

     
By:
 
/s/    Barry Hoberman

--------------------------------------------------------------------------------

Title:
 
Chairman of the Board

--------------------------------------------------------------------------------

     
Date:
 
4/1/02

--------------------------------------------------------------------------------

Date:
 
4/1/02

--------------------------------------------------------------------------------

           





--------------------------------------------------------------------------------

 
EXHIBIT A
 
In consideration for Executive accepting the benefits under his Executive
Officer Severance Agreement, effective April 1, 2002, Executive agrees to
release Company of all claims arising from or relating to his employment as set
forth below.
 
Executive hereby forever waives for himself, his attorneys, heirs, executors,
administrators, successors and assigns any claim against Company, including its
subsidiaries, affiliates, insurers, shareholders, officers, directors and
employees (the “Parties Released”), for any action, loss, expense or any damages
arising from any occurrence from the beginning of time until the date of the
signing of this Agreement and arising or in any way resulting from Executive’s
employment with Company or the termination thereof. The only exceptions to the
above waiver are claims by Employee under any worker’s compensation or
unemployment statutes and any right arising under this Agreement. Employee
represents that he has no current intention to assert any claim on any basis
against the Parties Released.
 
Company releases its claims on intellectual property created by Employee after
the date of execution of this Agreement.
 
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN GIVEN AT LEAST TWENTY-ONE (21) DAYS
WITHIN WHICH TO CONSIDER SIGNING THIS RELEASE. EXECUTIVE MAY REVOKE THIS
AGREEMENT BY WRITTEN NOTICE TO COMPANY WITHIN SEVEN DAYS FOLLOWING ITS
EXECUTION. THIS RELEASE SHALL NOT BECOME EFFECTIVE AND BINDING UNTIL SUCH PERIOD
HAS EXPIRED. EXECUTIVE WILL RETURN ALL CONSIDERATION AND BENEFITS PROVIDED IN
CONNECTION WITH THE GRANTING OF THIS RELEASE IF HE REVOKES THE RELEASE.
 
In the event of breach of this Agreement by Company, Executive’s exclusive
remedy for such breach shall be limited to the enforcement of the terms of this
Agreement.
 
INSILICON CORPORATION
     
BARRY HOBERMAN
By:
 
    

--------------------------------------------------------------------------------

     
By:
 
    

--------------------------------------------------------------------------------

Title:
 
    

--------------------------------------------------------------------------------

     
Date:
 
    

--------------------------------------------------------------------------------

Date:
 
    

--------------------------------------------------------------------------------

           

 
 
 

